                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JUSTIN GARDNER,                                                8:21CV154

                     Plaintiff,
                                                           MEMORANDUM
       vs.                                                  AND ORDER

STATE OF NEBRASKA, et al.

                     Defendants.


       This matter is before the court on its own motion. On May 24, 2021, the court
ordered Plaintiff to show cause within 30 days why this case should not be dismissed
for failure to pay the initial partial filing fee assessed by the court on April 19, 2021.
To date, Plaintiff has not shown cause for his failure to pay the initial partial filing
fee, and has not paid the initial partial filing fee or sought an extension of time in
which to do so.

      IT IS THEREFORE ORDERED:

        1.     This matter is dismissed without prejudice for failure to pay the court’s
initial partial filing fee, and for failure to comply with the court’s orders.

      2.     The court will enter judgment by a separate document.

      Dated this 30th day of June, 2021.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge
